            Case 1:20-cv-04800-JGK Document 7 Filed 07/02/20 Page 1 of 1




      Pillsbury Winthrop Shaw Pittman LLP
      31 West 52nd Street | New York, NY 10019 | tel 212.858.1000 | fax 212.858.1500




                                                                                             Matthew F. Putorti
                                                                                              tel 212.858.1379
                                                                              matthew.putorti@pillsburylaw.com


July 2, 2020
                                                                 Application granted.
                                                                 SO ORDERED.
VIA ECF
                                                                                                   /s/ John G. Koeltl
Hon. John G. Koeltl                                              New York, NY                       John G. Koeltl
United States District Judge                                     July 2, 2020                         U.S.D.J.
for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
Courtroom 14A
New York, NY 10007

         Re:      Williams v. ROKA Sports, Inc.
                  Civil Action No. 20-cv-04800

Dear Judge Koeltl:

We represent Defendant, ROKA Sports, Inc., in the above-referenced matter. We write, pursuant
to Rule I.E of Your Honor’s Individual Practices, to respectfully request an extension of time to
respond to the complaint.

Defendant’s response is presently due on July 16, 2020. Defendant requests an extension to
August 28, 2020 so that the parties can discuss a resolution outside of litigation. This is
Defendant’s first request for an extension. Counsel to Plaintiff consents to this extension.

Thank you.

Respectfully,
/s/ Matthew F. Putorti
Matthew F. Putorti


cc: All Counsel of Record (via ECF)


www.pillsburylaw.com
